Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This a Non-Final Office Action for Application Serial 15/914,153. In response to the Examiner’s action dated January 21, 2021.  Applicant, on April 23, 2021 amended claims 1,4,6,9,12,15,18,19 and 22. The claims 1-22 are pending in this application and have been rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
 
Response to Amendment

Claims 1-22 are pending in this application.

The 35 U.S.C. 101 rejections of claims 1-22 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the amended claims are examined in the 101 rejection, see below.
 
The amended claims 1,4,6,9,12,15,18,19 and 22 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on March 18, 2021 , have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On page 8-10, Applicant submits, “… Prong 1: Claims 1-22 are not directed to a judicial exception according to the 2019 Patent Eligibility Guidelines (2019 PEG)…" … Respectfully, the Examiner's language suggests the Examiner interprets the claims to recite, a meeting "to be scheduled based on the plurality of meeting attributes." Final Office Action, p. 3. However, such an interpretation is mistaken. Accordingly, the claims are amended to clarify the relevance of the "based on" reference. Specifically, the claims generally recite, "classifying a to be scheduled meeting based on the plurality of meeting attributes." (Emphasis added). As such, the claims are not directed to a judicial exception. Rather, as described in the specification, "The processor 21 ... includes or operates a machine learning classifier 30 that classifies the to be scheduled meeting and is to be trained based upon the attributes of meetings already scheduled." Specification, para. [0022]. As understood by one of ordinary skill in the art, methods of organizing human activities do not include machine learning classifications. As such, the independent claims meet the test of prong 1 and do not recite an abstract idea. 



Examiner respectfully disagrees.  The claims 1-22, are analyzed under 35 U.S.C. 101 and according to the Revised Guidelines of the 2019 PEG .   Examiner submits, although the Applicant argues the “classifying”   of the claims 1, 15 and 19 is/are not a judicial exception and the specification  [22] teaches a machine learning classifier, the Applicant does not claim  the additional element of “a machine learning classifier”  is not recited in the independent claims 1. 15 and 19. 

The claim (claim 1 and similarly claim 15 and 19) recite, “ … obtain a plurality of meeting attributes for a to be scheduled meeting comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants, classify the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held for each of the desired meeting participants; a second probability whether the to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether the to be scheduled meeting will be rescheduled for each of the desired meeting participants; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying[[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots....”.  Claims 1-22, in view of the claim limitations, are directed to the abstract idea of obtaining meeting attributes for a to be scheduled meeting comprising of attributes, … determining … based upon the plurality of meeting attributes the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held ….; a second probability whether the to be scheduled meeting will be cancelled …; and a third probability whether the to be scheduled meeting will be rescheduled ….; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying[[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots... 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited obtaining meeting attributes for a to be scheduled meeting comprising of attributes, … determining … based upon the plurality of meeting attributes the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held ….; a second probability whether the to be scheduled meeting will be cancelled …; and a third probability whether the to be scheduled meeting will be rescheduled ….; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying[[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots., and thus are directed to scheduling a meeting, which is managing personal behavior relationships or interactions between people (including social activities, teaching. And following rules or instructions, and thus, the claims are directed to the abstract grouping of a certain method of organizing human activity.  

Further, each of these limitations are directed to calculating a probability relating to the “to be scheduled meeting”, and thus, the claims are directed to mathematical concepts. 



Accordingly, the claims are directed to a certain method of organizing human activity, a mathematical concept and a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. 



On page 8-10, Applicant submits, “… Prong 2: Claims 1-22 are incorporated into a practical application.  Applicant respectfully submits that, if the claims recite any alleged judicial exception, the claims incorporate the judicial exception into a practical application at least insofar as the claims represent an improvement. See, e.g., vILT - 2019 Revised Patent Subject Matter Eligibility Guidance, Feb. 26, 2019, Example 42, Slide 184. As explained in the specification:  Typically, when a meeting request is received, the meeting request is either, for example, by way of a meeting schedule, accepted, declined, or another time slot and/or day is suggested.  Whether a meeting request is accepted, declined, or another time slot and/or day is suggested may be determined based upon the respective desired meeting participant's calendar, for example, based upon already scheduled meetings and/or the priority of the proposed and/or scheduled meetings. “…and “ Further, such embodiments can determine such probabilities based on communications, such as, "emails, instant messages, social media messages, communications between desired participants and/or communications about meetings (past and/or scheduled), and/or other types of electronic communications (i.e., unstructured data)." Specification, para. [0021]. Determining such probabilities in this way represents an improvement over meeting requests that are, "accepted, declined, or another time slot and/or day is suggested ... based upon the respective desired meeting participant's calendar." Id., para. [0003]. Therefore, Applicant respectfully submits that the independent claims recite additional elements that integrate the exception into a practical application. Thus, Page 9 of 12 Applicant respectfully submits that, if the claims recite any alleged judicial exception, the claims incorporate the 
§ 101 and allowance of the claims.”



Examiner respectfully disagrees.   The claims 1-22 are reviewed under 35 U.S.C. 101 , in light of the 2019 Revised PEG Guidance.   The claims 1-22 recite a judicial exception and the judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… a meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured …”,   “… classify …”,“to a meeting scheduler”, “… by the meeting scheduler…”…” in claim 1; “the meeting scheduling system”, “ the processor”, in claims 2, 3, 5, 6 ; “the meeting scheduling system”, “the processor”, “a machine learning classifier configured to”, in claim 4, 9, 10, 11, ; “the meeting scheduling system”, “the processor”,“ an optimization model”,  in claim 7;  “the meeting scheduling system”, in claim 12, 13, 14; “ using a processor and memory…”, “…to a meeting scheduler..”, “..the classifying…,” “…by the meeting scheduler…”,  in claim 15;  “the processor”, in claim 16, 17, ; “ the processor”, “the a machine learning classifier configured…” in claim 18; “. a computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform 
In addition, these additional elements (e.g., a machine learning classifier, an optimization model) are merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the receiving and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-15, 17-18, 20-22 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… a meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured …”,   “… classify …”,“to a meeting scheduler”, “… by the meeting scheduler…”…” in claim 1; “the meeting scheduling 
In addition, these additional elements (e.g., a machine learning classifier, an optimization model) are merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the receiving and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-15, 17-18, 20-22 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. STEP 2A Prong 2: No

teaches determining such probabilities in this way represents an improvement over meeting requests that are “accepted, declined, or another time slot and/or day is suggested upon the respective desired meeting participant’s calendar” , However, Examiner submits, the Applicant’s specification [021] does not recite “an improvement over meeting requests” rather the paragraph discloses  “… attributes of communications by the desired meeting participants 25a-25n….”.

	Examiner submits the claims 1-22 recite a judicial exception and the judicial exception is not integrated into a practical application under the second prong of Step 2A.  The claims do not recite a technological solution to a technological problem. The claims 1-22 are rejected under 35 U.S.C. 101. 

On pages 7-10, Applicant submits, … if claims 1-22 are directed to a judicial exception, the second prong is provided to evaluate whether a claim as a whole integrates the recited judicial exception into a practical application of the exception…. if the claims recite any alleged judicial exception, the claims incorporate the judicial exception into a practical application at least insofar as the claims, "classify the meeting to be scheduled [and] present, to a meeting scheduler, a plurality of potential time slots for the meeting to be scheduled based upon the classifying." As discussed in the 2019 PEG, an element or combination of elements in the claims can indicate any judicial exception is integrated into a practical application if the additional element or combination of additional elements "reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field."… and the meeting scheduling system 20, as a cognitive approach, … increased utilization of time and 


Response to Claim Rejection -35.U.S.C 103 
On pages 10-11, Applicant Claim 1 recites,  "… classify the to be scheduled meeting by determining ... a first probability whether the to be scheduled meeting will be held for each of the desired meeting participants, a second probability whether the to be scheduled meeting will be cancelled for each ... and a third probability whether the to be scheduled meeting will be rescheduled for each." Independent claims 15 and 19 recite similar features. In contrast, the cited references do not disclose the recited features of the independent claims, alone or in any type of combination. As such, the cited references do not disclose all the features of the independent claims. Thus, the independent claims are not obvious in view of the cited references. …” and “ … Byun makes no mention of determining probabilities, for each meeting participant, that the meeting is held, cancelled or rescheduled….taking into account the probability is not the same as determining probabilities for each meeting participant that the calendar event will be held, canceled, and rescheduled. … Byun does not disclose, “classify the to be scheduled meeting by determining …. a first probability, … a second probability… , a third probability… whether the to be scheduled meeting will be rescheduled for each, “ as recited in the independent claims.”  and “ … Bellegarda  state that the event information detection module “further determine, for each portion of the unstructured natural language information, a probability that the portion … of associated with a particular polarity,” is not the same as, “ determining … a …. Probability whether the meeting will be held … cancelled for each … and … rescheduled for each of the desired meeting participants,” ”

Examiner respectfully disagrees.  Byun teaches calculating a probability such as a flexibility score. 

Examiner asserts Byun teaches flexibility levels, for proposed meetings. Byun [071] teaches flexibility score updater 320, may be triggered to execute when a proposed calendar event is being generated, e.g., by inputting a suggested date, desired time period and/or one or more invitees for the proposed calendar event.;  Byun [076] teaches for  a meeting organizer scheduling a new calendar event, “Project Review” 420A … the proposed Project Review calendar event 420 in Fig 4B may be shown by dotted or dashed outlining represents a suggestion by the system that has the highest likelihood of being accepted by invitees in light of the flexibility level .  [071], [076] Byun [079] teaches Alice scheduling a new event for here, “Focused Time”, in this  case flexibility scores of existing calendar events during the desired period, such as the Project Review 410 and the Meeting C 424A may be updated based on the a set of candidate utility scores associated with the event. Based on the flexibility scores … a flexibility score of Project Review 420A may determined to be lower than the conditions for scheduling Focused Time for Alice. Byun [071], [076], [079].

Examiner asserts Byun teaches a flexibility score may represent a probability that an existing calendar event can or will be rescheduled (to be scheduled meeting) …flexibility scores may be calculated and sending an event request for the proposed calendar event at the proposed time.  Byun [040] teaches a flexibility score for the first existing calendar event and a second flexibility score for the second existing calendar event may be received. A flexibility score may represent a probability that an  existing calendar event… will be rescheduled.  The first and second flexibility scores may be calculated based on one or more of: a busyness factor for at least the first invitees of the first existing calendar events and the second existing calendar event. Byun [041] teaches the flexibility scores may be calculated by one or more machine learning models. Flexibility scores may be updated periodically upon detection of changed conditions, or based on any other update schedule. Byun [040] –[046],[065], [Figure 2A].



Examiner further submits, the amended claims necessitate grounds for new rejection. Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  using learning models, as taught by Hosabettu, with use of Utility Machine Learning Model 240 and determining probabilities of acceptance , rejection, cancellation, as taught by Byun,  to significantly improve scheduling proposed calendar events over conventional, manually-intensive system  Byun [065].  The claims 1-22 are rejected under 35 U.S.C. 103, see below.



Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 15 and 19) recite, “ … obtain a plurality of meeting attributes for a to be scheduled meeting comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants, classify the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held for each of the desired meeting participants; a second probability whether the to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether the to be scheduled meeting will be rescheduled for each of the desired meeting participants; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying[[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots....”.  Claims 1-22, in view of the claim limitations, are directed to the abstract idea of obtaining meeting attributes for a to be scheduled meeting comprising of attributes, … determining … based upon the plurality of meeting attributes the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held ….; a second probability whether the to be scheduled meeting will be cancelled …; and a third probability whether the to be scheduled meeting will be rescheduled ….; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying[[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots... 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited obtaining meeting attributes for a to be scheduled meeting comprising of attributes, … determining … based upon the plurality of meeting attributes the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held ….; a second probability whether the to be scheduled meeting will be cancelled …; and a third probability whether the to be scheduled meeting will be rescheduled ….; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying[[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots., and thus are directed to scheduling a meeting, which is managing personal behavior relationships or interactions between people (including social activities, teaching. And following rules or instructions, and thus, the claims are directed to the abstract grouping of a certain method of organizing human activity.  

Further, each of these limitations are directed to calculating a probability relating to the “to be scheduled meeting”, and thus, the claims are directed to mathematical concepts. 

Additionally, the “classifying” as recited in claims 1, 15 and 19 is a concept performed in the human mind (including an observation, evaluation judgment opinion), and thus, is directed to a mental process, and therefore, is directed to an abstract idea.

Accordingly, the claims are directed to a certain method of organizing human activity, a mathematical concept and a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… a meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured …”,   “… classify …”,“to a meeting scheduler”, “… by the meeting scheduler…”…” in claim 1; “the meeting scheduling system”, “ the processor”, in claims 2, 3, 5, 6 ; “the meeting scheduling system”, “the processor”, “a machine learning classifier configured to”, in claim 4, 9, 10, 11, ; “the meeting scheduling system”, “the processor”,“ an optimization model”,  in claim 7;  “the meeting scheduling system”, in claim 12, 13, 14; “ using a processor and memory…”, “…to 
In addition, these additional elements (e.g., a machine learning classifier, an optimization model) are merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 
Furthermore, with respect to the receiving and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-15, 17-18, 20-22 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Byun, et al. (US 2019/0,180,248 A1) at ([095] –[096], [104], [Figure 7B], [Figure 8], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification [024], [038]-[040] (describing that the embodiments of the invention may be implemented by one or more server computers executing computer code and client devices such as PC, tablet, and/or mobile wireless communication device.). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).  In addition, as noted above, with respect to the receiving and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity – See MPEP 2106.05 (g). Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-14, 16-18 and 20-22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  Step 2B: No



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu (US 2016/0,019,485 A1) in view of Byun (Us 2019/0,180,248 A1) .


Regarding Claim 1,  (Currently Amended)

A meeting scheduling system comprising: a processor and a memory cooperating therewith, the processor configured to: obtain a plurality of meeting attributes for a to be scheduled meeting comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants, … the to be scheduled meeting by determining,  based upon the plurality of meeting attributes: 


Hosabettu [030],[Figure 1] teaches the system 100 for scheduling meetings between a plurality of participants having multiple profiles comprises one or more components coupled with each other. In one implementation, the system 100 comprises one or more client devices 102-1, 102-2, ... 102-N (collectively
referred to as client devices 102),  Hosabettu [030] –[035]., [046].

Hosabettu [011] teaches receiving by a meeting organizer system, meeting data and information about a plurality of registered participants. Then, the method comprises generating a unified view of one or more profiles of each of the registered participant based on one or more predefined rules. Further, the method determines a confidence score for predicting success of the meeting organization based on at least one of the meeting data and historical data of each of the registered participant., Hosabettu [011],[012],; Hosabettu teaches the confidence score is  calculated based on at least one of the meeting data and historical data of each of the participant.,  Hosabettu [027].

Hosabettu [058] teaches at block 502 details of selected participants are received by the meeting scheduler module 222. The extracted information may include calendar information (e.g., skills and rules) of each participant., Hosabettu [058], [Figure 5].

Hosabettu [062] teaches  At block 602, meeting data is received by the meeting analytics module 224. The meeting data may include type of meeting, role of the participant e.g.: mandatory or optional, list of participants for the meeting, roles of the participants, time for the proposed meeting, location of meeting, and mode of communication for the meeting etc. In addition, the meet-ing analytics module 224 extracts historical data of each of the participants from the historical data store 2 as an example, the historical data in the historical data store may include, history of participant for accepting meeting, history of participant for joining 


a first probability whether to be scheduled the meeting will be held for each of the desired meeting participants;  a second probability whether the to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether the to be scheduled meeting will be rescheduled for each of the desired meeting participants; 

Hosabettu [062] teaches analytical module 224 extracts historical data d of each of the participants from the historical data store 216 … may include …  requesting for meeting cancellation or request to postpone/prepone meeting by the participant, time of meeting and availability of participant at the timeslot… for the participant., Hosabettu [062]

Hosabettu [063] teaches at block 604, a confidence score (probability) of each of the participant for the meeting is determined. The meeting analytics module determines a confidence score for predicting success of the meeting organization (to be scheduled meeting) ….  For each of the registered participant, the initial confidence score (probability) is modified based on the parameters of the historical data. For example, if the registered participant accepts meeting (meeting will be held) proposal, then the initial confidence score is modified by 
 (Hosabettu teaches the initial score confidence (first probability) the registered participant accepts meeting (meeting will be held),;  Hosabettu teaches if the registered participant declines meeting proposal, then the initial confidence score is modified subtracting ‘y’ (second confidence score).; Hosabettu teaches the initial confidence score may be modified by adding z (third probability).) 

Hosabettu [065], [Figure 4] teaches based on the confidence score, the meeting organizer may reschedule the meeting schedule or modify the meeting schedule., [065], [Figure 4].

Hosabettu  [066] teaches if the confidence score is positive, then the meeting organizer transmits meeting invitation to the selected regis-tered participants on the participant device 102., Hosabettu  [066].


present to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon… , 

Hosabettu [043] teaches  the communication module 230 provides user preferences and organization preferences of communication channel for a meeting. As an example, the communication module 230 provides the channel preference based on profile of the participants, time of the meeting, type of the meeting and location of the meeting. … teaches  e.g. participant does not prefer meetings post 8:00 pm. Hosabettu [043].; Hosabettu [060] teaches at block 506 , 

Hosabettu [003] teaches calendar systems provide tools to find time for organizing a meeting. The tools look at available time and resources, finds the open space that most closely matches the time.;  Hosabettu [027] teaches the meeting organizer is provided with a unified view of multiple profiles of each participant. The meeting organizer has a complete view of availability., Hosabettu [027].

Hosabettu [062] teaches meeting data is received by the meeting analytics module 224, where the data may include time for the proposed meeting,  and the analytics module 224 extracts historical data for each participant such as time of meeting and availability of participant at the timeslot, time of meeting and preferred timing for meeting for the participant., Hosabettu [062],[064], [Figure 6].; 


determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots

Hosabettu [063]  teaches the initial confidence score may be modified by adding 'z' points if the registered participant is available from a specific location at scheduled time.

Hosabettu [064] teaches an overall confidence score based on the confidence score of the each of the registered participants 606., Hosabettu [Figure 6],[064].




and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots.

Hosabettu [003] teaches calendar systems provide tools to find time for organizing a meeting. The tools look at available time and resources, finds the open space (potential time slots) that most closely matches the time and obtain information about availability of identified participants., Hosabettu [003]  

Hosabettu [062] teaches meeting data is received by the meeting analytics module 224, where the data may include time for the proposed meeting,  and the analytics module 224 extracts historical data for each participant such as time of meeting and availability of participant at the timeslot, time of meeting and preferred timing for meeting for the participant., Hosabettu [062],[064], [Figure 6].

Although highly suggested, Hosabettu does not explicitly teach:
“…. Classify…”

Byun teaches:
“…. Classify the to be scheduled meeting ……. meeting will be cancelled … ; and a third probability whether the to be scheduled meeting will be rescheduled … the classifying…timeslots … potential time slots…”

Byun [043] teaches the first and second flexibility scores may be evaluated to identify one of the first and second existing calendar events that has a higher probability of being rescheduled in view of the proposed calendar event.; Byun [063] teaches the event importance learning model … may generate a third 

Byun [031]  teaches a factor used to generate flexibility scores may represent interest levels of invitees regarding a calendar event. An interest level of an invitee may be determined or estimated based on evaluating preferences of an invitee, previous calendar events attended by the invitee, previous calendar events rescheduled or cancelled by the invitee, and the like.;  Byun [030] –[035] teaches a factor used to generate flexibility scores may represent interest levels, time preferences, and location.; 

Byun teaches canceling an event.  Specifically, Byun teaches , “the function could take into account the probability of canceling the calendar event due to low importance. That is, when there are no alternative time slots for rescheduling an existing calendar event that would work for all attendees, the existing calendar event may be canceled in view of scheduling a more important meeting…”, Byun [055].

Byun [077], [Figure 4A, 4B, 4C] teach timeslots and temporal proximity (potential timeslots). ;  Byun [049] teaches at generate operation 206, a set of candidate utility scores for the calendar event over alternative times within a proximity range (t')  (potential time slots ) may be generated, Hosabettu [048] - [049], [087].



Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  using learning models, as taught by Hosabettu, with use of 



Regarding Claim 2, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the processor is configured to present, to a desired meeting participant, the first probability, the second probability, and the third probability.  


[ Same as above]  Hosabettu [063], [Figure 6].
Hosabettu [066] teaches the meeting organizer transmits the meeting invitation to the selected registered participants on the participant device.



Regarding Claim 3,  (Original)

The meeting scheduling system of Claim 1 wherein the processor is configured to present, to each desired meeting participant, the selected time slot.  

Hosabettu [066] teaches the meeting organizer transmits the meeting invitation to the selected registered participants on the participant device.; Hosabettu [003] teaches calendar systems provide tools to find time for organizing a meeting. The tools look at available time and resources, finds the open space (potential time slots) that most closely matches the time and  information about the availability of identifies participants; Hosabettu [003], [009].

	Byun  further explicitly teaches: 
“… present, to each desired meeting participant, the selected time slot.  …”

Byun [036],[082] –[083], [Figure 1],[Figure 5] teaches the system event information used for the event planner  may include event name 504, suggested start time 506, suggested end time 508,  suggested location 510,  and importance of the event 512, organizer 520, and invitees 524. 

Byun [077], [Figure 4A, 4B, 4C] teach timeslots and temporal proximity (potential timeslots).

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date to use learning models, as taught by Hosabettu, with determining probabilities of acceptance , rejection, cancellation, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 4, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the processor … configured … to be scheduled meeting  …  based upon the plurality of meeting attributes.  

[similar to claim 1],   Hosabettu [058], [Figure 5],; Hosabettu [062] –[063], [Figure 6].

Hosabettu does not teach:
“… classify … comprises a machine learning classifier …”

Byun teaches:
“…  a machine learning classifier configured to classify …  and to be trained based upon the plurality of meeting attributes….”

Byun [0041], [0057],[Figure 2] teaches The one or more machine-learning models may further include an event density learning model, which generates a second weighted interim score for the existing calendar event based on an event density of the calendar with which the existing calendar event is associated. An event density may be defined as a number of existing calendar events during a predefined time period within a calendar. The one or more machine-learning models may further include an event importance learning model, which generates a third weighted interim score based on a level of importance to the existing calendar event, and an invitee interest learning model, which generates a fourth weighted interim score based on a level of interest of one or more invites of the existing calendar event. The one or more machine-learning models may also include a flexibility score generator, which generates a flexibility score for the existing calendar event based on aggregating the one or more weighted interim scores

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches calculating flexibility scores of calendar events conveyed using shades of color.  It would have been obvious to one ordinary skill in the art to combine before the effective filing date availability of participants, as taught by Hosabettu, with visual indications regarding the flexibility scores of various calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 





The meeting scheduling system of Claim 1 wherein the processor is configured to … the plurality of potential time slots.  

Hosabettu [003] teaches calendar systems provide tools to find time for organizing a meeting. The tools look at available time and resources, finds the open space (potential time slots) that most closely matches the time and  information about the availability of identified participants; Hosabettu [003], [009]

Hosabettu does not teach:
“… rank …”

Byun teaches:
“…rank  the plurality of potential time slots…”

Byun [075] teaches flexibility levels of respective calendar events may be shown based on rendering patterns of the calendar events, as illustrated by shade codes 402. For instance, calendar events in solid black may be the least flexible. Calendar events in a darker shade may be less flexible than those in a lighter shade. Calendar events that are the most flexible may be in a white color. The flexibility levels reflect flexibility scores of respective calendar events, e.g., as generated by Flexibility Score Generator 302.

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 6, (Currently Amended)

The meeting scheduling system of Claim 5 wherein the processor is configured to …  the plurality of time slots based upon a probability of desired meeting participants being available.
[similar to claim 5], Hosabettu [003], [009]


Hosabettu does not teach:
“… rank …”

Byun teaches:
“ … to rank the plurality of time slots based upon a probability of desired meeting participants being available….”

Byun [0074] – [076] FIG. 4A depicts a graphical user interface 400A displaying calendars with multiple people, Flexibility levels (probability) of respective calendar events may be shown based on rendering patterns of the calendar events, as illustrated by shade codes 402. The meeting organizer may be scheduling a new calendar event, "Project Review." The meeting organizer may have specified a time range (time range) for the Project Review to be sometime between Sam and noon, and Alice 410, Bob 412, and Charlie 414 may be required invitees. The time range condition (time slots) may be illustrated by a solid frame between Sam and noon for the three invitees

Byun [076] teaches However, based on the flexibility analysis of the various existing calendar events on the invitees' calendars described herein, Meeting B 

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 

Regarding Claim 7, (Original)

The meeting scheduling system of Claim 5 wherein the processor is configured to run an optimization model on the ranked plurality of time slots.  

Hosabettu does not teach:
“… run an optimization model on the ranked plurality of time slots. …”

Byun teaches:
“.. run an optimization model on the ranked plurality of time slots. …”

Byun [058] teaches Utility Machine Learning Models 240 may comprise various learning models that are optimized for specific purposes. The first interim utility score may be lower (thus, less flexible) when the calendar event density is high during the desired time period in temporal proximity to the calendar event. That is, the calendar event may be less likely to be rescheduled when the calendar event density in proximity to the calendar event is high and nearby time periods are not readily available for rescheduling the calendar event.

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score 



Regarding Claim 8, (Original)

The meeting scheduling system of Claim 7 wherein …a probability that meetings with a higher priority will held.  
	
Hosabettu  [064 ] teaches at block 606, an overall confidence score for predicting success of meeting is calculated.,  Hosabettu  [064 ], [Figure 6].

Hosabettu does not teach:
“… the optimization model is configured to increase …”

Byun teaches:
“… the optimization model is configured to increase a probability that meetings with a higher priority will held. …”


Byun [Abstract] teaches a system and method to  provide optimized scheduling of calendar events based on flexibility scores of calendar events. A flexibility score may be representative of a probability or likelihood that a calendar event can or will be rescheduled in response to a conflicting calendar event. 

Byun [058] teaches Utility Machine Learning Models 240 may comprise various learning models that are optimized for specific purposes. The first interim utility score may be lower (thus, less flexible) when the calendar event density is high during the desired time period in temporal proximity to the calendar event. That 

Byun [069] teaches Flexibility Score Generator 302 may retrieve conditions of existing calendar events, and generate flexibility scores for the existing calendar events based on processing by machine learning models.

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization.  Byun teaches  event importance learning model (classifier) … may generate a … utility score representing a probability that the calendar event can or will be rescheduled. It would have been obvious to one ordinary skill in the art to combine before the effective filing date  to combine information about the availability of identified participants, as taught by Hosabettu, flexibility ranking as indicated by the color of the calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 9, (Currently Amended)

The meeting scheduling system of Claim 8 wherein the processor is configured … based upon at least one of a meeting attribute of … and a calculation … from the plurality of meeting attributes.  

[similar to claim 1], Hosabettu [011],[012]; Hosabettu [058], [Figure 5]; Hosabettu [062]-[064], [Figure 6]

Although highly suggested, Hosabettu does not teach:
“… to assign a priority … priority … of priority …

Byun [079] teaches  a flexibility score of Project Review 420A may be determined to be lower than the conditions (e.g., high priority) for scheduling the Focused Time. Byun [0080] As illustrated, the Project Review calendar event 420D, which 

Hosabettu teaches meeting schedules are modified based on meeting attributes.  Byun teaches  determining meeting priorities. It would have been obvious to one ordinary skill in the art to combine before the effective filing date to combine meeting attributes and confidence score calculation, as taught by Hosabettu, with ranking using visual indicators and prioritizing calendar events, as taught by Byun,  to drastically improve and optimize the ease of scheduling calendar events for multiple invitees Byun [003]. 



Regarding Claim 10, (Original)

The meeting scheduling system of Claim 1 wherein the processor is configured to present, to the meeting scheduler, a respective probability of each desired meeting participant being available at the selected time slot.  

Hosabettu [063] teaches a confidence score (probability)  of each of the participant. The meeting analytical module determines a confidence for predicting success of the meeting organization based on … meeting data… then for each of the registered participant, the initial confidence score is modifies based on historical data such as:  participants accepts, participants declines, available from a specific location at scheduled time.  Hosabettu [062]-[064], [Figure 6].



Regarding Claim 11, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the processor is configured to calculate a joint respective probability each potential time slot is available based upon [[the]] respective determined probabilities of a meeting at corresponding time slots being cancelled or rescheduled.  

[Similar to claim 1] Hosabettu [062]-[064], [Figure 6].





Regarding Claim 12, (Currently Amended)

The meeting scheduling system of Claim 1 wherein the attributes of desired meeting participants comprise at least one of selected from a group consisting of:  participant identification, whether a desired meeting participant is required for the to be scheduled meeting, and whether the desired meeting participant is optional for the  to be scheduled meeting.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] and

Hosabettu [056] teaches the meeting organizer inputs the meeting data like type of meeting, participant's role for the meeting e.g.: mandatory or optional, list of participants for the meeting, roles of the participants, time for the proposed meeting, location of meeting, and mode of communication
for the meeting etc., Hosabettu [056], [Figure 4].



Regarding Claim 13, (Original)

The meeting scheduling system of Claim 1 wherein the attributes of meetings already conducted for the desired meeting participants comprise date and time of the meetings already conducted, meeting participants at the meetings already conducted, and a classification of whether the meetings already conducted were held as originally scheduled, cancelled, or rescheduled.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] 



Regarding Claim 14, (Original)

The meeting scheduling system of Claim 1 wherein the plurality of meeting attributes comprises unstructured data.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] 

Hosabettu  [049] teaches at block 310, participant inputs data through the associated participant device 102. data aggregation module 226 retrieves the profile information of the participant from one or more mail servers 108 like Gmail™, Yahoo™ mail, MS exchange etc., Hosabettu  [049] –[050 ];  Hosabettu  [052] teaches  340, retrieve skills of the participant from the mail servers 108. In an embodiment, the data aggregation module 226 retrieves professional and personal skills of the participant from the one or more mail servers 108 and one or more networking servers 110.; Hosabettu [055] teaches implementing abstract data types.; Hosabettu [056] teaches in the meeting organizer inputs the meeting data like type meeting, participant’s role  (unstructured data).


Regarding Claim 15, (Currently Amended)

A computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations comprising: obtaining a plurality of meeting attributes for a to be scheduled meeting comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; classify the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held for each of the desired meeting participants; a second probability whether the to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether the meeting will be rescheduled for each of the desired meeting participants; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying; [[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to “a method of scheduling a meeting comprising: using a processor and memory cooperating therewith”, Byun discloses the method as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]. 



Regarding Claim 16, (Previously Presented)

The method of Claim 15 wherein using the processor comprises using the processor to present, to a desired meeting participant, the first probability, the second probability, and the third probability. 

[similar to claim 2]



Regarding Claim 17, (Original)

The method of Claim 15 wherein using the processor comprises using the processor to present, to each desired meeting participant, the selected time slot.  

[similar to claim 3]



Regarding Claim 18, (Currently Amended)

The method of Claim 15 wherein the processor comprises a machine learning classifier configured to classify the to be scheduled meeting and to be trained based upon the plurality of meeting attributes.  

[similar to claim 4]



Regarding Claim 19,  (Currently Amended)

A computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations comprising: obtaining a plurality of meeting attributes for a to be scheduled meeting comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, and attributes of communications by the desired meeting participants; classify the to be scheduled meeting by determining, based upon the plurality of meeting attributes: a first probability whether the to be scheduled meeting will be held for each of the desired meeting participants; a second probability whether the to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether the meeting will be rescheduled for each of the desired meeting participants; present, to a meeting scheduler, a plurality of potential time slots for the to be scheduled meeting based upon the classifying; [[,]] determine for each of the desired meeting participants a respective fourth probability that each of the desired meeting participants is available for respective time slots of the plurality of potential time slots; and determine, based upon selection by the meeting scheduler, a selected time slot from among the plurality of potential time slots..

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to “a computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations”, Byun discloses the computer readable medium as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]). 



Regarding Claim 20, (Previously Presented)

The computer readable medium of Claim 19 wherein the operations comprise presenting, to a desired meeting participant, the first probability, the second probability, and the third probability.  

[similar to  claim 2]



Regarding Claim 21, (Original)

The computer readable medium of Claim 19 wherein the operations comprise presenting, to each desired recipient, the selected time slot.  

[similar to claim 3]



Regarding Claim 22, (Currently Amended)

The computer readable medium of Claim 19 wherein the processor comprises a machine learning classifier configured to classify the meeting to be scheduled and to be trained based upon the plurality of meeting attributes.

[similar to claim 4]


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Bellegarda (US 2017/0,357,716 A1) discloses refers to the classification of sentiment as it relates to event information … a polarity can be a proposal, a rejection, an acceptance, or a no-event.  Bellagarda teaches a probability of acceptance is determined from the text of a polarity, for example a no event polarity is about 0%.; Dhara (US 2014/0372,162 A1) teaches write a short description 212 of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623